tax_exempt_and_government_entities_division department of the treasury internal_revenue_service north 8th street room box richmond va date number release date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax uil certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication form 6018-a report of examination envelope letter catalog number 34801v form 886-a u s treasury department-internal revenue service explanation of items schedule no or exhibit year period ended 20xx06 name of taxpayer org legend org organization name president president ra-1 ra-2 ra-3 companies xx date address address city city treasurer treasurer g ra co-1 co-2 secretary secretary co-3 co-4 issue does org satisfy the operational_test for a tax exempt_organization per sec_501 as described in sec_501 did org comply with the requirements of sec_6001 and facts the org org provided documents to show they obtained their membership charter with the parent organization the co-1 on july 20xx the initial charter showed the organization had the required members in order to become a subordinate organization under the co-1 and received exempt status under sec_501 as described in sec_501 as a fraternal_organization the initial charter also shows treasurer as a founding member upon arrival for the on-site examination the agent met with the treasurer and president president of organization at the location of the club to conduct the initial interview there were no books_or_records provided for the agent to review at the time as the treasurer and the president of the organization stated the organization had just completed a move and all the books_and_records were in a box somewhere amongst items to be unpacked located in a separate room the agent remained on site for two days waiting for records which were never produced during site examination and initial interview of the org the following information was revealed and provided by the treasurer treasurer for the examination of the 20xx06 tax_year for which no forms or 990t were filed the organization was originally formed to provide members training in leadership and civic consciousness to better their usefulness as citizens established to provide civic service through the organized efforts of the people in the community to promote the welfare of the community and its citizens through active constructive projects the treasurer stated the organization provided donations to youth leagues for sports during the first two years of its operations however all records were in a box that had not yet been unpacked due to his office recently being moved it was also department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx06 name of taxpayer org upon being granted its tax exempt status in 20xx the organization in july 20xx was granted a video lottery license as a retailer of machines from the state lottery commission at the club’s location since 20xx the organization’s membership has declined and as of the date of this examination the organization has had no meetings there were not enough members to form a quorum the organization had allowed ra-1 former president of organization to use the organization’s headquarters to operate a private club named co-2 which was incorporated as a for-profit llc this use of the facility included use of the organization’s gaming and abc license ra-1 employed ra-2 ra-3 to operate the bar and oversee the use of the video poker gaming machines under his llc in turn ra-1 was responsible for paying expense for_the_use_of the club ie utilities property taxes all income from the bar and video poker gaming were collected through ra-1’s llc the llc made payments to the state lottery commission for regulatory obligations payments were also made to co-3 for lease of their video gaming machines all remaining proceeds were used by ra-1 to pay for conducting his business operations treasurer stated the current president president is being allowed the same facility use arrangement as was ra-1 in hopes of bringing new members into the organization organization is the individual who is in charge of the bar and gaming operations treasurer the organization's treasurer is also being allowed to operate his for- profit income_tax preparation business co-4 from space being provided at the organization’s headquarters the treasurer has stated that due to the organization’s sharp decline in membership and lack of participation the organization has not engaged in community civic activities since 20xx non-members are allowed access to the facility on a regular basis and are required to pay for their drinks based on this arrangement it would appear that the president of this non-members are also allowed to use the video gaming machines in addition non-members are invited to join the organization however membership in the organization is not required in order for them to continue patronize there were no separate records for member and non-member income inspection of organization's facility located at address showed the following there was an outside sign on a roll -a-way post on one side of the sign facing north the sign read public welcome on the opposite side of the sign facing south it read no membership another sign located above the roll-a-way read income_tax meeting place of the org there was no signage on the outside or inside to identify the location as the department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx06 name of taxpayer org there was a meeting room in the rear of the facility that included a conference table several chairs a speaker's podium and a framed copy of the org charter received from the co-1 org placed on the wall the current president president was present at the facility during the initial visitation he introduced the current bar manager who was hired in april of 20xx as his employee the facility has video lottery machines which are set up to have video feed directly to the state lottery commission there is a dance room and restrooms based on appearance the facility is predominantly designed and set up as a bar with video lottery machines the organization failed to respond to the following idr request document request a form_4564 - information_document_request b form_4564 - information_document_request date issued 20xx 20xx therefore the agent was unable to establish any exempt_activities for 20xx telephone follow ups were made to treasurer on the following dates a 20xx _ b 20xx cc 20xx d 20xx treasurer returned our call on 20xx he stated that he would get information to agent within days agent sent third copy of requested information to treasurer allowing a day response due_date of august 20xx for information to be forwarded there has been no response received after numerous attempts to get information from the organization the agent contacted the co-1 of the org and spoke with secretary who is the financial secretary of the co-1 of the org secretary stated the organization has been delinquent in sending in their quarterly financial statements along with their per capita dues for all active members not until july 20xx did the organization send in a payment for per capita dues to cover 20xx-06 20xx in the amount of dollar_figuredollar_figure the organization failed to submit the detailed reporting to the co-1 which would state report regular meeting information for each quarter the names and addresses of its current officers a financial summary of total receipts and expenses and membership summary the last such report that was received by the co-1 was dated 20xx as of october 20xx the co-1 has notified the organization it was behind in its per capita dues for quarters department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx06 name of taxpayer org law sec_501 exemption from tax on corporations certain trusts etc c fraternal beneficiary societies orders or associations - c a operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and c b providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents regs sec_1_501_c_8_-1 fraternal beneficiary societies sec_1_501_c_8_-1 fraternal beneficiary societies a a fraternal beneficiary society is exempt from tax only if operated under the lodge_system or for the exclusive benefit of the members so operating operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches chartered by a parent organization and largely self- governing called lodges chapters or the like in order to be exempt it is also necessary that the society have an established system for the payment to its members or their dependents of life sick accident or other_benefits internal_revenue_code sec_6001 notice or regulations requiring records statements and special returns states in part every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_1_6001-1 of the regulations provides in part that organizations exempt from tax under sec_501 shall keep such books_and_records as are required to substantiate the information required by sec_6033 sec_6033 provides in general that every organization exempt under sec_501 shall file an annual return stating specifically the items or’ gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx06 name of taxpayer org sec_1_6033-2 of the regulations provides in part that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code failure to comply with such request for information could result in the loss of your tax-exempt status code sec_7602 examination of books and witnesses states in part the following for the purpose of ascertaining the correctness of any return making a return where none has been made determining the liability of any person for any internal revenue tax or the liability at law or in equity of any transferee or fiduciary of any person in respect of any internal revenue tax or collecting any such liability the secretary is authorized- to examine any books papers records or other data which may be relevant or material to such inquiry fraternal order of civitans of america formerly north akron tax_court of the united_states civitan club petitioner vv commissioner of internal revenue respondent docket no promulgated date lawrence r bloomenthal esq and a h ganger esq for the petitioner charles r hembree esq for the respondent exemption- sec_101 - fraternal beneficiary order- operating under the lodge system- benefit payments to members of their dependents - an organization having a membership which lacks a common bond carrying on no activities which further its written purposes or promote a common object associating with no other similar organization or ‘parent organization‘ and providing death_benefits to any named beneficiary of only one class of members is not a fraternal beneficiary order operating_under_the_lodge_system and providing benefits to members or their dependents within the meaning of sec_101 of the internal_revenue_code the petitioner rented quarters in which it conducted its activities at all times material hereto it changed the location of its quarters several times it opened a bar for the first time on date under a recently obtained liquor license the record does department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer org year period ended 20xx06 not show how many members there were prior to that time beneficiary members and social members paid dues to the petitioner for and beneficiary members and social members paid dues to the petitioner for the dues during those years were dollar_figure for beneficiary members and dollar_figure for social members the petitioner in addition to the dues had receipts from the bar turkey raffles and the sale of food including fish fries and clam bakes the record does not show just what the activities of the petitioner were during the taxable years but those shown relate principally to improvements of club house and bar facilities and to the creation of a national organization previously new members had been initiated in accordance with a ritual initiation was postponed in the early part of due to the large number of new members there were initiations later but the record does not show when they took place the record does not show that the petitioner carried on any charitable or civic activities during the taxable years the petitioner decided on date to have a death_benefit fund from which to make payments to the designated beneficiaries of deceased members the plan had been suggested previously but had never been put into operation the record does not show the terms and conditions of the plan adopted at that time three death_benefits of dollar_figure each were paid in and four in murdock judge opinion the petitioner contends that it was exempt from taxation for the years and under sec_101 of the internal_revenue_code which provides for the exemption of fraternal beneficiary societies orders or associations a operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and b providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents the early history and meaning of this same provision in the revenue act of was discussed with citations of and quotations from decided cases in philadelphia reading relief association 4_bta_713 pp the general principles stated therein are applicable here cf words and phrases permanent edition beginning at p the members of the petitioner had nothing in common so far as this record shows except that they were members of the petitioner and it is difficult to detect the fraternal bond required by the statute it does not appear what if anything was ever done by the petitioner to accomplish any of the purposes set forth in its constitutions and by-laws the petitioner was a beneficial society in the sense that its beneficial members could name beneficiaries who would be entitled to death_benefits if the department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a name of taxpayer org year period ended 20xx06 member died the social members were not entitled to such benefits no civic or charitable activities of the petitioner during the taxable years have been shown sec_29 -1 of regulation sec_111 provides that operating under the lodge system’ means carrying on its activities under a form of organization that comprises local branches chartered by a parent organization and largely self-governing called lodges chapters or the like ‘ a similar regulation has been in effect since and should now have the force of law the petitioner during the taxable years at least until some time in the latter part of was not ‘operating under the lodge system‘ as that phrase is defined in the regulations in that the petitioner was the only organization of its kind in existence and the record does not show that there was any ‘parent organization’ separate from the petitioner b quoted above would mean little if satisfied by a lodge which provides for the payment of death_benefits to the beneficiaries named by one class of members regardless of whether those named are dependents and which provides for the payment of no benefits to another class of members the petitioner has failed to show that it was exempt under sec_101 it does not claim exemption under any other provision it offered no evidence to show that its failure_to_file returns was due to reasonable_cause and not to willful neglect does not state that there is an issue as to the additions under sec_291 but merely concludes its brief by stating that no penalty is due because the officers sincerely believed it to be exempt and ‘the evidence clearly shows that their belief was well founded ’ the record does not justify a finding that the failure_to_file returns was due to reasonable_cause and not to willful neglect decision will be entered under rule government’s position an examination of the org activities for tax_year ending 20xx06 revealed the following the audit procedures performed showed that org activities are contrary to what it stated in its tax exempt application in the following issues -organization failed to establish any activities under sec_501 were being conducted by the organization since 20xx -organization allows its abc license and its gaming license to be used by for-profit organizations run by its past and current presidents - organization failed to establish there were any genuine members with common calling common bond or a vocation as required by sec_501 as mentioned above department of the treasury - internal_revenue_service form 886-a page u s treasury department-internal revenue service schedule no or explanation of items exhibit form 886-a year period ended 20xx06 name of taxpayer org org failed to operate the video lottery machine facility strictly for the benefit of its members as required by state gaming laws org failed to provide requested documents during the examination of the f990 return it not only failed to establish that it engaged in tax exempt activity but also failed to satisfy the requirements of sec_6001 and irc reg sec_1_6033-2 taxpayer’s position during examination of the return organization stated that it is a fraternal lodge established for members to socialize at the club conclusion org failed to establish a genuine membership with common calling common bond or avocation existed as required by sec_501 while allowing its facility to conduct gaming activities that were open to the general_public and thus violating the state gaming laws and its exempt status criteria a determination is therefore made that the organization failed to operate as a lodge_system as required by sec_501 as supported by the court case of fraternal order of civitans of america v c i rdollar_figure t c tax_court date additionally the organization's failure to provide requested documents and information to establish tax exempt activity is not in conformity with the requirements of sec_6001 and irc reg sec_1_6033-2 the above findings warrants the proposal to revoke org tax exemption per sec_501 as described per sec_501 for a fraternal_organization effective 20xx as the beginning of their tax_year upon revocation of org’s tax exempt status it will be required to file form_1120 return as a for profit entity department of the treasury - internal_revenue_service form 886-a page
